UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 6, 2015 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 000-52748 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive offices) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition OnFebruary 6, 2015First Guaranty Bancshares, Inc. released itsFourth Quarter 2014 Report to shareholders. The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Press Release February 6, 2015 captioned “Fourth Quarter 2014 Report”. Exhibit 99.2 Definitions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. Date: February 6, 2015 By: /s/Alton B. Lewis, Jr. Alton B. Lewis, Jr. Vice Chairman of the Board and Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description Exhibit 99.1 Press ReleaseFebruary 6, 2015captioned “Fourth Quarter 2014 Report”. Exhibit 99.2 Definitions.
